EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Mark Simpson, Registration No. 32,942 on 11/02/2021.

 	The title of the invention has been changed to the following: COMPUTER GAME AND METHOD FOR PROVIDING AND PLACING GAME ENTITIES IN A RUN

 	Para. [0754] of the specification has been amended as follows:
[0754] In some embodiments, the at ]east one processor may be configured to cause the display
to display a results screen such as shown in Figure [[17g]] 17f at the end of the race. The results
screen may provide information 611 about which character won the race In this example, the at
least one processor is configured to control the display to show a representation of each character
and a podium The position of a character on the podium is dependent on the position achieved
by the character in the race. In this example, the user's character has won the race. The
information about the position of the characters in the race may be represented alternatively or
additionally in any other suitable way.

 	The claims have been amended as follows:
1. (Currently Amended)  A computer device configured to provide a computer implemented racing game, the computer device comprising: 
            a user interface configured to receive user input to control movement of a first game entity in a run with one or more second game entities of the computer implemented game; 

            a touch screen display configured to display the first game entity moving in the run of the computer implemented game with the one or more second game entities, the touch screen display providing said user interface, wherein the display is configured to display a plurality of lanes with the first game entity running in a current lane of the plurality of adjacent lanes and the one or more second game entities each running in one of the plurality of lanes;
            wherein the at least one processor configured to:
	in response to receiving a swipe to the left on the display, move the first game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes;
	in response to receiving a swipe to the right on the display, move the first game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes;
            determine an end of the run responsive to the first game entity satisfying one or more fail conditions;
	in response to determining the end of the run, determining which of the first and the one or more second game entities have satisfied one or more fail conditions;
	determine a placing of the first game entity for the run in dependence on which of the first and the one or more second game entities have been determined to have satisfied the one or more fail conditions, wherein one of the fail conditions is satisfied by a corresponding game entity when a character represented by the corresponding game entity dies in the game;
            determine a first score for the first game entity in dependence on the placing of the first game entity for the run; 
	determine one or more second scores for the one or more second game entities, respectively, wherein the first and second scores indicate points earned during the run; and
             cause the display to display information indicating the first score for the first game entity, the second scores of the second game entities, [[and]] the placing of the first game entity and placings of the one or more second game entities at the end of the run, wherein the displayed placings of the first game entity and the one or more second game entities indicate a comparison of racing performance by the first and second game entities in the run.

game entities has satisfied one or more fail conditions.

3. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least on processor is configured to determine the placing of the first game entity for the run using information associated with the one or more second game entities indicating that one of the one or more second game entities .

4. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least on processor is configured to determine a placing for the first game entity in dependence on a number of second game entities which satisfied the one or more fail conditions prior to the end of the run.

5. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least one processor is configured to determine that the first game entity has satisfied an initial first fail condition and in response to cause the display to display information about one or more continue options which when selected allow the first game entity to continue to run in the run.

6. (Currently Amended)  The computer device as claimed in claim 5, wherein the at least one processor is configured to determine that user input has been received via the user interface selecting one or more of the continue options and in response, the at least one processor is configured to cause the first game entity to run in the run.

7. (Currently Amended)  The computer device as claimed in claim 5, wherein the at least one processor is configured to pause the run in response to determining that the first game entity has satisfied the initial first fail condition.

8. (Original)  The computer device as claim 7, wherein the at least one processor is configured, in response to selecting of one or more of the continue options by user input received 

9. (Original)  The computer device as claimed in claim 6, wherein the run comprises a plurality of segments and the at least one processor is configured to determine in which one of the plurality of segments the initial first fail condition occurred and to cause the first entity to continue to run in the run starting at a beginning of the determined segment in which the initial first fail condition occurred. 

10. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least one processor is configured to determine a run score for the first game entity in dependence on at least one of a distance run by the first game entity in the run and a length of time run by the first game entity in the run. 

11. (Original)  	The computer device as claimed in claim 10, wherein the at least one processor is configured to cause the display to display information associated with the determined run score. 

12. (Currently Amended)  The computer device as claimed in claim 10, wherein the at least one processor is configured to determine the first score for the first game entity further in dependence on the run score of the first game entity in the run. 

13. (Original)	The computer device as claimed in claim 1, wherein the at least one processor is configured to determine a run score for the first entity in dependence on one or more parameters associated with the run.
       
14. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least one processor is configured to determine a run score for each of the first game entity and the one or more second game entities in dependence on at least one of a distance run by one of the first and second game entities one of the first and second game entities 

15. (Currently Amended)  The computer device as claimed in claim 14, wherein the at least one processor is configured to cause the display to display information associated with the determined run score for each of the first game entity and the one or more second game entities . 

16. (Original)	The computer device as claimed in claim 1, wherein the at least one processor is configured to determine a team score contribution provided by the first game entity in dependence on a score of the first game entity.

17. (Original)	The computer device as claimed in claim 16, wherein the at least one processor is configured to cause the display to display the team score for a team associated with the first game entity and a team score for at least one other team.

18. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least one processor is configured to cause the first and second game entities to collect resources whilst the first and second game entities move in the run.

19. (Currently Amended)  The computer device as claimed in claim 1, wherein the at least one processor is configured to cause the display to display a plurality of resources in the run and to determine if one of the first and second game entities has collected a respective resource by the movement of the one of the first and second game entities

20. (Currently Amended)  A computer implemented method provided by a computer device configured to provide a computer implemented racing game, the method comprising: 
	receiving, by a user interface of the computer device, user input to control movement of a first game entity in a run with one or more second game entities of the computer implemented game, the user interface being provided by a touch screen display of the computer device; 
	controlling, by at least one processor of the computer device, movement of the one or more second game entities in the run independently of user input and the movement of the first game entity in response to user input; 
the touch screen display of the computer device, the first game entity moving in the run of the computer implemented game with the one or more second game entities,  a plurality of lanes being displayed with the first game entity running in a current lane of the plurality of adjacent lanes and the one or more second game entities each running in one of the plurality of lanes;
	determining, by the at least one processor, an end of the run responsive to the first entity satisfying one or more fail conditions;
	in response to receiving a swipe to the left on the display, moving by the at least one processor, the first game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes;
	in response to receiving a swipe to the right on the display, moving by the at least one processor,  the first game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes;
	in response to determining the end of the run, determining by the at least one processor, which of the first and the one or more game second entities have satisfied one or more fail conditions;
	determining, by the at least one processor, a placing of the first game entity for the run in dependence on which of the first and the one or more second game entities have been determined to have satisfied the one or more fail conditions, wherein one of the fail conditions is satisfied by a corresponding game entity when a character represented by the corresponding game entity dies in the game; 
	determining, by the at least one processor, a first score for the first game entity in dependence on the placing of the first game entity for the run; 
	determining, by the at least processor, one or more second scores for the one or more second game entities, respectively, wherein the first and second scores indicate points earned during the run; and
	causing, by the at least one processor, the display to display information indicating the score for the first game entity, the second scores of the second game entities, [[and]] the placing of the first game entity and placings of the one or more second game entities at the end of the run, wherein the displayed placings of the first game entity and the one or more second game entities indicate a comparison of racing performance by the first and second game entities in the run.

21. (Currently Amended) A non-transitory computer readable storage medium comprising computer executable instructions that, when executed by at least one processor of a computer device causes the computer device to: 
	 receive, by a user interface of the computer device, user input to control movement of a first game entity in a run with one or more second game entities of the computer implemented game, the user interface being provided by a touch screen display of the computer device; 
	control, by at least one processor of the computer device, movement of the one or more second game entities in the run independently of user input and the movement of the first game entity in response to user input; 
	display, by the touch screen display of the computer device, the first game entity moving in the run of the computer implemented game with the one or more second game entities,  a plurality of lanes being displayed with the first game entity running in a current lane of the plurality of adjacent lanes and the one or more second game entities each running in one of the plurality of lanes; 
	determine, by the at least one processor, an end of the run responsive to the first entity satisfying one or more fail conditions;
	in response to receiving a swipe to the left on the display, move by the at least one processor, the first game entity in a leftward direction from the current lane into an adjacent one of the plurality of lanes;
	in response to receiving a swipe to the right on the display, move by the at least one processor,  the first game entity in a rightward direction from the current lane into an adjacent one of the plurality of lanes;
	in response to determining the end of the run, determine by the at least one processor, which of the first and the one or more second game entities have satisfied one or more fail conditions;
	determine, by the at least one processor, a placing of the first game entity for the run in dependence on which of the first and the one or more second game entities have been determined to have satisfied one or more fail conditions, wherein one of the fail conditions is satisfied by a corresponding game entity when a character represented by the corresponding game entity dies in the game; 
game entity for the run; 
	determine, by the at least processor, one or more second scores for the one or more second game entities, respectively, wherein the first and second scores indicate points earned during the run; and
	cause, by the at least one processor, the display to display information indicating the score for the first game entity, the second scores of the second game entities, [[and]] the placing of the first game entity and placings of the one or more second game entities at the end of the +run, wherein the displayed placings of the first game entity and the one or more second game entities indicate a comparison of racing performance by the first and second game entities in the run.

 	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 20 and 21 as a whole.  
 	At best the prior arts of record, specifically, Battle Racing Stars (YouTube video, “Battle Racing Stars – Gameplay Walkthrough Part I – Tutorial (iOS, Android),” published March 4, 2020, downloaded from https://www.youtube.com/watch?v=gjb67vujTbc) teaches a multiplayer racing game in which characters controlled by different players are running a race against one another; a user can swipe on the screen to have their character switch lanes e.g., see 0:15-0:20; 0:45-0:50, a user’s character can die in the game; 1:10-1:20, at the end of the run, a leaderboard is displayed, indicating the placings of the various characters; during the game, a character can gather resources or points/gems, whose total number are displayed at the end of the run.  Musgrave (S. Musgrave, “Despicable Me: Minion Rush Review,” Toucharcade.com website, published June 28, 2013, downloaded from https://toucharcade.com/2013/06/28/despicable-me-
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 20 and 21 as a whole.

 	Thus, independent claims 1, 20 and 21 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143